Citation Nr: 1718314	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2015. 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a TDIU.  Thereafter, in a February 2017, the RO granted entitlement to a TDIU, effective, January 6, 2015.

FINDING OF FACT

Resolving all doubt in favor of the Veteran, as of April 29, 2011, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met as of April 29, 2011 (West 2014).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Laws

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Prior to January 6, 2015, the Veteran was service-connected for ischemic heart diseases (rated as 60 percent disabling); diabetes mellitus (rated as 20 percent disabling); and tinnitus (rated as 10 percent disabling).  Service connection was also in effect for scars and right ear hearing loss for which noncompensable ratings were assigned.  The appellant's combined disability rating was 70 percent as of September 30, 2010.  See 38 C.F.R. § 4.25 (2016).  Accordingly, prior to January 6, 2015, he met the percentage threshold set forth under 38 C.F.R. § 4.16(a).

Although the appellant met the percentage requirements set forth in section 4.16(a) for consideration of a TDIU prior to January 6, 2015, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him.

In correspondence received in April 2011, the Veteran reported that he was laid off from his job and that it was going to be impossible for him to obtain employment with the current state of his health.  

The Veteran was provided VA examinations in June 2011 for his service-connected disabilities.  The examiner opined that the Veteran's diabetes mellitus did not interfere with his occupational functioning in that he retired.  The examiner further opined that in light of his heart disability, the Veteran was capable of securing and maintaining sedentary employment.  

In September 2011, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his coronary artery disease, as well as diabetes mellitus, hearing loss, and tinnitus.  He reported that he was last employed as an HVAC technician from 1986 to March 2011.  He claimed that he became too disabled to work in March 2011.  With regard to education, the appellant documented that he completed high school and had not had any training and education since becoming too disabled to work.  

A subsequent employment information form submitted by the Veteran's former employer indicated that from August 1988 to March 2011, the appellant worked for the company in maintenance.  There was no indication that there was time lost during the twelve months preceding the last date of employment.  However, it was noted that concessions by reason of age or disability included providing extra men for heavy lifting of equipment.  Additionally, the employer reported that the appellant was no longer working because the business closed.  

The Board observes that in the Veteran's substantive appeal received in June 2013, he asserted that, although the record contains medical evidence indicating that he is capable of performing sedentary types of employment, his employment history of only physically demanding employment, and his lack of education and training preclude him from obtaining gainful employment that is sedentary in nature.  The Veteran also contended that while he stopped working after the company he worked for was sold, the new owners would not hire him because he was only working 3 to 4 hours a day the last year of his employment due to his service-connected heart disability.  The appellant further noted that the VA examiner did not discuss any information regarding his full work or educational history.  Additionally, the medical opinion did not answer the question that, although the Veteran may be physically able to perform sedentary employment, as to whether he is educationally and vocationally qualified to perform such employment.  The Veteran noted that his entire work history consisted of physical employment, including the last 29 years of which he worked in HVAC as a service and repair technician.  He asserted that he has no training or education other than in HVAC and has no transferrable skills for sedentary employment.  

Records from the Social Security Administration (SSA) show that benefits were awarded, in part, due to heart failure.  It was noted that the disability began in March 2011.  

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's heart disability precludes him from substantial gainful employment; therefore, assignment of a TDIU as of April 29, 2011, the date the claim was received, is warranted.

In so finding, the Board acknowledgers that the June 2011 VA examiner opined that the Veteran's diabetes mellitus did not interfere with his occupational functioning and that, in light of his heart disability, he was capable of securing and maintaining sedentary employment.  However, as detailed above, the Veteran's previous employment was not in a sedentary capacity.  Notably, the Veteran's occupational history consisted of working for approximately 29 years in maintenance, a physically demanding occupation.  Further, there is no indication that the Veteran has the educational ability to obtain sedentary employment.  His highest education was completing high school, with no additional training thereafter.  Additionally, although the Board is not bound by the findings of the SSA, the Board does find it persuasive that the Veteran was found to be disabled due in part to his service-connected heart disability.  

The Board observes that there is no opinion as to the collective occupational impact posed by the Veteran's service-connected disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted as of April 29, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU as of April 29, 2011 is granted.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


